DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a recording control apparatus comprising a capture-data acquisition unit configured to acquire capture-data items obtained by a camera configured to capture surroundings of a vehicle. The independent claims identify the feature of “a recording control unit configured to record the capture-data items acquired by the capture-data acquisition unit into a recording unit, configured to store one of the capture-data items as an event-record data item into the recording unit when the event detection unit has detected the event, the one of the capture-data items corresponding to the event, and configured to delete the capture-data items recorded in the recording unit when the user-change determination unit determines that the change of the users of the vehicle has occurred”. The closest prior art, Tsubouchi et al disclose a recording control device including a captured data acquisition unit that acquires captured data from a camera that captures a video of surroundings of a vehicle, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namibe et al disclose a road traffic stream measuring device.
Wang et al disclose parking vehicle control method and device.
Pan discloses a parking lot remote control method and embedded main board for realizing the method.
Tsubouchi et al disclose a recording control device including a captured data acquisition unit that acquires captured data from a camera that captures a video of surroundings of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        January 20, 2022.